FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GOSPEL MISSIONS OF AMERICA, a            
religious corporation; ERICH
WAGNER, II; RAY AUSTIN; RON
BARBER; P. J. BOURBONNAIS; JAY
BOWMAN, JR.; WILLIAM CAMPBELL;
WARREN DALY; EDWARD EBELING;
ALLAN GATHUNGU; DOUGLAS
GORDEN; JEREMY HARSH; KELVIN
JACKSON; JAMES KAHL; JOHN D.
LOVE; GEORGE LOWNES; MICHAEL
MEFFORD; JOHN PROCTOR; JAMES C.
ROBERTS; JAMES RODGERS; DAVID
ROOT; DONALD STACH; JAMES                      No. 04-55888
VANDERPOEL; BRENDA WAGNER;
PAUL WINN; THOMAS WISE; RUTH                    D.C. No.
                                             CV-99-07038-SVW
WASHINGTON; RAY ZEDD,
                Plaintiffs-Appellants,           OPINION
                  v.
CITY OF LOS ANGELES; LOS
ANGELES WORK AIRPORTS; HENRY
ACOSTA, as an individual and in
his official capacity as Officer for
the Airport Police Bureau; SHIRLEY
FLUCUS, as an individual and in
her official capacity; RONALD E.
MARBREY, as an individual and in
his official capacity,
               Defendants-Appellees.
                                         
        Appeal from the United States District Court
            for the Central District of California
        Stephen V. Wilson, District Judge, Presiding

                             10861
10862     GOSPEL MISSIONS v. CITY OF LOS ANGELES
                  Argued and Submitted
           April 4, 2005—Pasadena, California

                  Filed August 17, 2005

    Before: Alfred T. Goodwin, J. Clifford Wallace, and
            Sidney R. Thomas, Circuit Judges.

                Opinion by Judge Wallace
10864    GOSPEL MISSIONS v. CITY OF LOS ANGELES


                      COUNSEL

James H. Fosbinder and Rhonda M. Fosbinder, Kahului,
Hawaii, for the plaintiffs-appellants.
            GOSPEL MISSIONS v. CITY OF LOS ANGELES        10865
John M. Werlich, Assistant City Attorney, Los Angeles, Cali-
fornia, for the defendants-appellees.


                          OPINION

WALLACE, Circuit Judge:

   Gospel Missions of America (GMA) appeals from the dis-
trict court’s summary judgment for the City of Los Angeles
(City). GMA contends that the definitions of the terms “chari-
table” and “solicitation” in section 44.00(b) and (g) of the Los
Angeles Municipal Code (LAMC) are unconstitutionally
vague and overbroad, and that their application violates the
Equal Protection Clause. We have jurisdiction pursuant to 28
U.S.C. § 1291, and we affirm.

                               I.

   GMA is a non-profit corporation that ministers and pro-
vides food, shelter, clothing and money to homeless individu-
als who join as members. Its members solicit funds from the
public, which are used to provide for the members’ needs and
to support GMA. In 1992, the Los Angeles County Sheriff’s
Department raided properties owned by GMA to investigate
suspected violations by GMA of the City’s charitable solicita-
tion laws. See LAMC §§ 44.00-44.15. In particular, section
44.09 provided that no one may solicit charitable contribu-
tions in the City without an Information Card, which could be
obtained only after an applicant filed the information speci-
fied in section 44.04 with the Los Angeles Police Department.
Id. §§ 44.04, 44.09. After GMA filed suit challenging the
validity of these laws, the district court granted summary
judgment for GMA and enjoined the City from enforcing sev-
eral provisions of the laws. Gospel Missions of Am. v. Ben-
nett, 951 F. Supp. 1429 (C.D. Cal. 1997) (GMA I).
10866       GOSPEL MISSIONS v. CITY OF LOS ANGELES
   Thereafter, the City amended its charitable solicitation laws
in an effort to comply with the injunction. However, on July
8, 1999, GMA filed a complaint in the district court alleging
that the City’s enforcement of certain provisions violated the
GMA I injunction and/or was unconstitutional. GMA claimed,
in part, that the definitions of “charitable” and “solicitation”
in LAMC § 44.00(b) and (g) were unconstitutionally vague
and overbroad in violation of the First Amendment, and that
its equal protection rights had been violated.

   When GMA filed suit in 1999, section 44.00(b) defined the
term “charitable” for purposes of the City’s charitable solici-
tation laws to “include philanthropic, social service, benevo-
lent and patriotic, whether they are actual or purported.”
LAMC § 44.00(b). Section 44.00(g) defined the term “solici-
tation” to include:

    (1)   Any oral or written request;

    (2) The distribution, circulation, mailing, posting
    or publishing of any handbill;

    (3) The making of any announcement through the
    press, over radio or television, or by telephone, tele-
    graph or billboard, concerning an appeal, assem-
    blage, athletic or sports event, bazaar, benefit,
    campaign, contest, dance, drive, entertainment, exhi-
    bition, exposition, party, performance, picnic, sale or
    social gathering which the public is requested to
    patronize or to which the public is requested to make
    a contribution for any charitable purpose connected
    therewith;

    (4) The sale of, or offer to sell, any advertisement,
    advertising space, book, card, chance, coupon,
    device, magazine, membership, merchandise, sub-
    scription, ticket or any other similar token, thing or
    device in connection with which any appeal is made
           GOSPEL MISSIONS v. CITY OF LOS ANGELES        10867
    for charitable purposes or when the name of any
    charity, philanthropy or charitable organization is
    used or referred to in such appeal as an inducement
    or reason for making such sale, or when or where in
    connection with such sale, a statement is made that
    the whole or any part of the proceeds from such sale
    will be donated to a charitable purpose or organiza-
    tion.

LAMC § 44.00(g) (1997) (emphasis added). In addition, sec-
tion 44.00(g) clarified that “[n]o communication between nat-
ural persons personally known to each other shall constitute
a solicitation.” Although these definitions of “solicitation”
and “charitable” were later amended in 2003, GMA is seeking
money damages it allegedly sustained due only to the City’s
enforcement of the laws prior to these amendments. We there-
fore limit our review to the pre-2003 version of the laws.

   After the district court sua sponte granted summary judg-
ment for the City (GMA II), GMA appealed to this court. We
affirmed in part, but remanded to the district court “to deter-
mine whether the ‘Information Card’ is the functional equiva-
lent of a ‘license’ and, if so, to consider Gospel Missions’
vagueness, overbreadth, and equal protection challenge to
sections 44.00(b) and (g).” Gospel Missions of Am. v. City of
Los Angeles, 328 F.3d 548, 556 (9th Cir. 2003) (GMA III).

   On remand, the district court concluded that the Informa-
tion Card is akin to a license, and therefore GMA has standing
to assert an overbreadth challenge. See Clark v. City of Lake-
wood, 259 F.3d 996, 1011 (9th Cir. 2001). The City does not
challenge this conclusion on appeal. The court also held that
the definitions of “charitable” and “solicitation” were not
unconstitutionally vague or overbroad, and that GMA’s equal
protection rights had not been violated. Accordingly, the dis-
trict court entered summary judgment for the City. GMA filed
this timely appeal.
10868       GOSPEL MISSIONS v. CITY OF LOS ANGELES
   We review de novo a district court’s summary judgment on
the constitutionality of a statute or ordinance. Nunez v. City of
San Diego, 114 F.3d 935, 940 (9th Cir. 1997). “Summary
judgment is appropriate if, viewing the evidence in the light
most favorable to the nonmoving party, (a) ‘the district court
correctly applied the relevant substantive law’ and (b) there
are no genuine issues of material fact in dispute.” Clark, 259
F.3d at 1004 (citation omitted).

                               II.

   GMA argues that the definition of “charitable” in section
44.00(b), as well as the term “charitable purpose” in the defi-
nition of “solicitation” in section 44.00(g), are unconstitution-
ally vague both facially and as applied to its particular
activities.

                               A.

   We address first GMA’s challenge to the ordinance as
facially vague; GMA argues that the definition of charitable
solicitation “could include any panhandler with a family, any
church member soliciting for it’s [sic] food drive, or any
political activist selling bumper stickers for his or her own
patriotic cause.” See Cal. Teachers Ass’n v. State Bd. of
Educ., 271 F.3d 1141, 1149 (9th Cir. 2001) (“In the First
Amendment context, facial vagueness challenges are appro-
priate if the statute clearly implicates free speech rights”);
Foti v. City of Menlo Park, 146 F.3d 629, 639 n.10 (9th Cir.
1998).

   [1] An ordinance is unconstitutionally vague “if it fails to
provide people of ordinary intelligence a reasonable opportu-
nity to understand what conduct it prohibits,” or “if it autho-
rizes or even encourages arbitrary and discriminatory
enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000).
There must be a greater degree of specificity and clarity when
First Amendment freedoms are at stake. See Cal. Teachers,
            GOSPEL MISSIONS v. CITY OF LOS ANGELES          10869
271 F.3d at 1150. However, “perfect clarity and precise guid-
ance have never been required even of regulations that restrict
expressive activity.” Ward v. Rock Against Racism, 491 U.S.
781, 794 (1989); see also Grayned v. City of Rockford, 408
U.S. 104, 110 (1972) (“Condemned to the use of words, we
can never expect mathematical certainty from our language”).
As a result, “uncertainty at a statute’s margins will not war-
rant facial invalidation if it is clear what the statute proscribes
‘in the vast majority of its intended applications.’ ” Cal.
Teachers, 271 F.3d at 1151, quoting Hill, 530 U.S. at 733; see
also Grayned, 408 U.S. at 112 (concluding that ordinance
“clearly ‘delineates its reach in words of common understand-
ing’ ” (citation omitted)). “Facial invalidation is, manifestly,
strong medicine that has been employed by the Court spar-
ingly and only as a last resort.” Cal. Teachers, 271 F.3d at
1155 (quotation marks and citation omitted).

   [2] In this case, the term “charitable” is clearly a word of
“common understanding” that provides a “person of ordinary
intelligence a reasonable opportunity to know what is prohib-
ited, so that he may act accordingly.” Grayned, 408 U.S. at
108, 112. As defined in Webster’s New World Dictionary
(Third College Ed. 1988), “charitable” means, among other
things, “kind and generous in giving money or other help to
those in need.” Cf. Grayned, 408 U.S. at 111 & n.16 (citing
Webster’s definition of “diversion”). The various examples of
“charitable” activities in section 44.00(b) — “philanthropic,
social service, benevolent and patriotic” — accord with this
common definition.

   [3] A variety of ordinances with similarly flexible terms
have survived facial vagueness challenges. See, e.g., Grayned,
408 U.S. at 107-14 (upholding ordinance that prohibited mak-
ing “any noise or diversion which disturbs or tends to disturb
the peace or good order of [a] school session”); Hill, 530 U.S.
at 732 (“The statute only applies to a person who ‘knowingly’
approaches within eight feet of another, without that person’s
consent, for the purpose of engaging in oral protest, educa-
10870        GOSPEL MISSIONS v. CITY OF LOS ANGELES
tion, or counseling. The likelihood that anyone would not
understand any of those common words seems quite remote”);
Broadrick v. Oklahoma, 413 U.S. 601, 608 (1973) (recogniz-
ing that there “may be disputes over the meaning of such
terms . . . as ‘partisan,’ or ‘take part in,’ or ‘affairs of’ politi-
cal parties,” but nonetheless rejecting facial vagueness chal-
lenge); Cal. Teachers, 271 F.3d at 1153 (concluding that “any
vagueness contained in the terms ‘curriculum,’ ‘instruction,’
‘nearly all’ and ‘overwhelmingly’ ” would not chill a substan-
tial amount of legitimate speech); cf. City of Chicago v. Mora-
les, 527 U.S. 41, 47 n.2, 62 (1999) (ordinance “inherently
subjective because its application depends on whether some
purpose is ‘apparent’ to the officer on the scene”); Kolender
v. Lawson, 461 U.S. 352, 360-61 (1983) (ordinance which
gave “full discretion” to police “to determine whether the sus-
pect has provided a ‘credible and reliable’ identification” was
unconstitutionally vague); Coates v. City of Cincinnati, 402
U.S. 611, 612-14 (1971) (ordinance which prohibited “con-
duct . . . annoying to persons passing by” was impermissibly
vague); United States v. Wunsch, 84 F.3d 1110, 1119-20 (9th
Cir. 1996) (“offensive personality” was an unconstitutionally
vague term in the context of the statute at issue).

   Furthermore, although GMA argues it is unclear whether
the ordinance applies to panhandlers, church members con-
ducting bake sales and political activists, other provisions in
the ordinance provide some guidance in these situations. See
Gammoh v. City of La Habra, 395 F.3d 1114, 1120 (9th Cir.)
(“[O]therwise imprecise terms may avoid vagueness problems
when used in combination with terms that provide sufficient
clarity”), amended, 402 F.3d 875 (9th Cir. 2005); see also
Grayned, 408 U.S. at 113-14 (vagueness of terms dispelled by
other requirements in ordinance). For example, LAMC
§ 44.12 provides that the regulations governing solicitations
do not apply where the solicitation is (1) “made upon prem-
ises owned or occupied by the person upon whose behalf such
solicitation is made”; (2) made “for the relief of any natural
person specified by name at the time of the solicitation where
             GOSPEL MISSIONS v. CITY OF LOS ANGELES           10871
the solicitor represents . . . that the entire amount collected . . .
shall be turned over to the named beneficiary”; or (3) made
by organizations “soliciting contributions solely from mem-
bers thereof.”

   [4] Thus, “speculation about possible vagueness in hypo-
thetical situations not before [us] will not support a facial
attack on a statute when it is surely valid ‘in the vast majority
of its intended applications.’ ” Hill, 530 U.S. at 733 (citation
omitted); see also id. (rejecting “hypertechnical theories . . .
such as whether an outstretched arm constitutes ‘approach-
ing’ ”). We conclude that the definition of “charitable” and
the term “charitable purpose” in the definition of “solicita-
tion” are not facially vague.

                                 B.

   GMA also seems to assert an as-applied vagueness chal-
lenge, insofar as it appears to contend that it is unclear
whether its particular activities fall within the definitions of
“charitable” and “solicitation.” GMA argues that it “is a reli-
gious organization engaged in religious activity of funding
itself, and [it] is not engaged in the type of charitable activity
apparently covered by” section 44.00.

   [5] Yet, GMA concedes that the definitions “would appear
to include traditionally Christian religious activities such as
‘benefactions to the poor’ or ‘alsmgiving.’ ” Indeed, as
observed by the district court, the word “charity” is derived
from the Latin word for “Christian love,” see Oxford English
Dictionary (2d ed. 1989), and contemporary definitions of
charitable often include a religious dimension.

  [6] Furthermore, in Rescue Army v. Municipal Court, 171
P.2d 8, 14-15 (Cal. 1946), the California Supreme Court indi-
cated that an earlier version of the charitable solicitations law
was intended to “regulate charitable solicitations whether or
not they are part of a religious program.” See also id. at 16
10872       GOSPEL MISSIONS v. CITY OF LOS ANGELES
(the right to a permit under the ordinance “does not depend
upon a religious test”); Grayned, 408 U.S. at 110 (court
should consider state court interpretations of state statute). As
the City points out, this interpretation is supported by the fact
that until the district court’s decision in GMA I, section 44.12
expressly exempted solicitations made “solely for evangelical,
missionary or religious purposes.” See GMA I, 951 F. Supp.
at 1447-49 (holding that the exemption in section 44.12 vio-
lates the Establishment Clause). It seems logical to assume the
drafters intended the term “charitable” in section 44.00 to
encompass both religious and non-religious solicitations; oth-
erwise, the previous section 44.12 exemption would have
served no purpose.

   [7] Therefore, we hold that “charitable” is a word of “com-
mon understanding” that is generally understood to describe
both religious and non-religious charity. Because GMA’s fun-
draising activities for evangelical and missionary purposes
clearly constitute “solicitations” for a “charitable purpose,” its
as-applied vagueness challenge fails.

                               III.

   GMA also contends that the definitions of “charitable” and
“solicitation” in section 44.00(b) and (g) are unconstitution-
ally overbroad, because they could “include any panhandler
with a family, any church member soliciting for it’s [sic] food
drive, or any political activist selling bumper stickers for his
or her own patriotic cause.”

   However, section 44.00 — the only provision that we
allowed GMA to challenge on remand — merely sets forth
definitions; it does not in and of itself impose any restrictions
on solicitations. GMA’s argument seems to be that section
44.00 broadly defines the terms “charitable” and “solicita-
tion,” thereby triggering application of other provisions in the
ordinance and thus unduly burdening free speech. GMA
points out that the charitable solicitation laws require solici-
            GOSPEL MISSIONS v. CITY OF LOS ANGELES         10873
tors “to obtain a license and disclose substantial amounts of
information about their revenues, expenses, and members,”
but it does not cite any particular provisions.

   GMA previously challenged many of these provisions in
both the district court and in the prior appeal to this court. For
example, LAMC § 44.09 prohibits solicitations of charitable
contributions unless the solicitor has obtained an Information
Card, and LAMC § 44.02(b)(2) requires an Information Card
to indicate, among other things, the “pertinent facts of the
solicitation.” We previously held that GMA was claim pre-
cluded from arguing that section 44.02(b)(2) was unconstitu-
tional. GMA III, 328 F.3d at 557. In addition, in GMA II, the
district court rejected GMA’s constitutional challenge to
LAMC § 44.04, which provides that solicitors must file a
written Notice of Intention with specified information before
making solicitations. On appeal in GMA III, GMA did not
specifically contest this holding.

   Insofar as GMA’s overbreadth challenge overlaps with
these previously litigated claims, we will not entertain a sec-
ond attempt to litigate these issues. See Leslie Salt Co. v.
United States, 55 F.3d 1388, 1392 (9th Cir. 1995) (“Under
law of the case doctrine, one panel of an appellate court will
not reconsider matters resolved in a prior appeal to another
panel in the same case”); cf. United States v. Alexander, 106
F.3d 874, 876 (9th Cir. 1997) (recognizing certain situations
where a court may have discretion to depart from the law of
the case).

   [8] However, to the extent we are required to consider
GMA’s apparent argument that the section 44.00 definitions
are overbroad because they indirectly burden solicitation
activities, we hold against GMA on the merits. “[W]here con-
duct and not merely speech is involved, . . . the overbreadth
of a statute must not only be real, but substantial as well,
judged in relation to the statute’s plainly legitimate sweep.”
Broadrick, 413 U.S. at 615; see also Virginia v. Hicks, 539
10874       GOSPEL MISSIONS v. CITY OF LOS ANGELES
U.S. 113, 124 (2003) (“[T]he overbreadth doctrine’s concern
with ‘chilling’ protected speech ‘attenuates as the otherwise
unprotected behavior that it forbids the State to sanction
moves from ‘pure speech’ toward conduct.’ ” (citation omit-
ted)). “The overbreadth claimant bears the burden of demon-
strating, ‘from the text of [the law] and from actual fact,’ that
substantial overbreadth exists.” Hicks, 538 U.S. at 122 (cita-
tion omitted) (alteration in original).

   [9] GMA has not satisfied this burden. It is not clear that
the ordinance would apply in all of the situations described by
GMA. See LAMC § 44.12 (providing three exemptions to the
charitable solicitation laws). Nor does GMA explain why
solicitations by a panhandler, church member or political
activist cannot constitutionally be subject to some regulation.
Cf. Illinois ex rel. Madigan v. Telemarketing Assocs., Inc.,
538 U.S. 600, 623 (2003) (“Our decisions have repeatedly
recognized the legitimacy of government efforts to enable
donors to make informed choices about their charitable contri-
butions”); Cantwell v. Connecticut, 310 U.S. 296, 306 (1940)
(“Without doubt a state may protect its citizens from fraudu-
lent solicitation by requiring a stranger in the community,
before permitting him publicly to solicit funds for any pur-
pose, to establish his identity and his authority to act for the
cause which he purports to represent”); Riley v. Nat’l Fed’n
of the Blind of N.C., Inc., 487 U.S. 781, 788 (1988) (citing
Schaumburg v. Citizens for a Better Environment, 444 U.S.
620, 637-38 & nn.11-12 (1980) for the proposition that a vil-
lage may require charities to file financial disclosure reports).
Moreover, a “statute is not invalid simply because some
impermissible applications are conceivable.” United States v.
Adams, 343 F.3d 1024, 1034 (9th Cir. 2003). We conclude
that GMA has not demonstrated that section 44.00(b) and (g)
chill a “substantial” amount of protected speech in relation to
its many legitimate applications. See Hicks, 539 U.S. at 123-
24. As the district court pointed out, GMA does not develop
its “parade of horribles.”
            GOSPEL MISSIONS v. CITY OF LOS ANGELES        10875
   Indeed, the heart of GMA’s overbreadth argument is not
that solicitations by panhandlers, church members and politi-
cal activists are unconstitutionally chilled. Rather, GMA’s
primary contention is that the charitable solicitation laws —
as a result of the broad definitions in section 44.00(b) and (g)
— “impermissibly include religious organizations in the pur-
view of the law” and should not “include their type of reli-
gious activity, nor any similar type of religious activity.”
GMA contends that the laws substantially burden religious
practices and require financial disclosures by religious organi-
zations, and therefore, they violate the Establishment and Free
Exercise Clauses.

   These arguments are beyond the scope of the remand.
GMA’s challenge to the application of the charitable solicita-
tion laws to religious organizations is not technically an
“overbreadth” claim, because GMA is such an organization.
See Members of City Council v. Taxpayers for Vincent, 466
U.S. 789, 802-03 (1984) (refusing to entertain overbreadth
challenge where plaintiffs “failed to identify any significant
difference between their claim that the ordinance is invalid on
overbreadth grounds and their claim that it is unconstitutional
when applied to [them]”); Nunez, 114 F.3d at 949
(“Technically, the overbreadth doctrine does not apply if the
parties challenging the statute engage in the allegedly pro-
tected expression”); 4805 Convoy, Inc. v. City of San Diego,
183 F.3d 1108, 1112 n.4 (9th Cir. 1999) (“[A] plaintiff whose
conduct is protected may also bring a facial challenge to a
statute that he contends is unconstitutional, without having to
employ the overbreadth doctrine”).

   The more fundamental problem with GMA’s argument is
that it assumes that overbreadth challenges can be based on
any constitutional provision. However, the Supreme Court
suggested in United States v. Salerno, 481 U.S. 739 (1987),
that the “overbreadth” doctrine generally encompasses only
freedom-of-speech challenges. See id. at 745 (“[W]e have not
recognized an ‘overbreadth’ doctrine outside the limited con-
10876       GOSPEL MISSIONS v. CITY OF LOS ANGELES
text of the First Amendment”); see also Alexander v. United
States, 509 U.S. 544, 555 (1993) (“The ‘overbreadth’ doc-
trine, which is a departure from traditional rules of standing,
permits a defendant to make a facial challenge to an overly
broad statute restricting speech, even if he himself has
engaged in speech that could be regulated under a more nar-
rowly drawn statute” (emphasis added)); Canatella v. Califor-
nia, 304 F.3d 843, 853 n.12 (9th Cir. 2002) (overbreadth
standing pursuant to Broadrick “applies only to statutes that
regulate speech”); Lind v. Grimmer, 30 F.3d 1115, 1122 (9th
Cir. 1994) (suggesting overbreadth doctrine is designed to
avert “a potential chilling effect on speech and lack of a
proper party before the court”).

   [10] Although the Court recently suggested that over-
breadth challenges can be brought in a few other settings, see
Sabri v. United States, 541 U.S. 600, 609-10 (2004) (citing
cases addressing the right to travel, the right to abortion, and
legislation under section 5 of the Fourteenth Amendment), the
Court stated that “[o]utside these limited settings, and absent
a good reason, [it does] not extend an invitation to bring over-
breadth claims.” Id. at 610. Indeed, the Court cautioned that
“facial challenges are best when infrequent,” and in particular,
overbreadth challenges “are especially to be discouraged.” Id.
at 609. We therefore reject GMA’s overbreadth challenges
based upon the Free Exercise and Establishment Clauses.

                              IV.

   GMA contends that the charitable solicitation laws violate
the Equal Protection Clause “by treating religious organiza-
tions that rely on charitable solicitations from non-members
differently from those that rely solely on solicitations from
members.” However, LAMC § 44.00(b) and (g) do not distin-
guish between member and non-member solicitations, and
GMA does not specify any particular provision on which it
bases its claim. The closest fitting candidate is LAMC
§ 44.12, which states that the charitable solicitation laws, “ex-
            GOSPEL MISSIONS v. CITY OF LOS ANGELES         10877
cept Sections 44.00 and 44.03, shall not be applicable to . . .
any organization soliciting contributions solely from members
thereof at the time of such solicitation.”

   Yet, as we have already discussed, the only equal protec-
tion argument we directed the district court to consider on
remand was a challenge to LAMC § 44.00(b) and (g). GMA
does not challenge the scope of the remand or argue that it
should be allowed to raise other issues. See Leslie Salt Co., 55
F.3d at 1392 (“In the subsequent appeal, ‘[t]he scope of
review is narrowed to the limitations of the remand’ ” (cita-
tion omitted)). Morever, GMA did not even mention section
44.12 in the portion of its complaint alleging violations of the
Equal Protection Clause. We therefore will not consider this
equal protection argument. See McMichael v. County of Napa,
709 F.2d 1268, 1273 n.4 (9th Cir. 1983) (declining to consider
claims not included in the complaint).

   In addition, GMA argues that because the definition of
“charitable purpose” is vague and overbroad, it “consequently
also violates equal protection principles.” As discussed above,
we are unpersuaded by GMA’s vagueness and overbreadth
arguments. Alternatively, GMA asserts that the charitable
solicitation laws treat “different groups and different types of
protected activities differently based on impermissible distinc-
tions.” This vague, conclusory statement does not adequately
present an issue for our review. See Kuba v. 1-A Agric. Ass’n,
387 F.3d 850, 855 n.5 (9th Cir. 2004); Greenwood v. FAA, 28
F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture
arguments for an appellant, and a bare assertion does not pre-
serve a claim, particularly when, as here, a host of other issues
are presented for review”).

  AFFIRMED.